Case 2:18-cv-06105-GW-AS Document 247 Filed 09/07/21 Page 1 of 2 Page ID #:8302




    1

    2

    3

    4

    5

    6

    7

    8
                       IN THE UNITED STATES DISTRICT COURT
    9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
                                   WESTERN DIVISION
   11

   12                                            )   CASE NO. CV 18-6105-GW-ASx
         HIGHMARK DIGITAL, INC., a               )
   13
         California corporation,                 )
                                                 )
   14                                            )   ORDER GRANTING JOINT
                                 Plaintiff,      )   STIPULATION TO AMEND THE
   15                                            )   SCHEDULING ORDER
                                                 )
   16          v.                                )
                                                 )   Hon. George H. Wu
   17
         CASABLANCA DESIGN CENTERS,              )
                                                 )   Magistrate Judge Alka Sagar
   18    INC., a California corporation; FOUR    )
         SEASONS WINDOWS, INC., a                )   Pre-Trial Conf.: September 9, 2021
   19
         California corporation; INTERIOR        )
                                                 )   Trial: September 21, 2021
   20    DOOR & CLOSET COMPANY, an               )
         unincorporated California company;      )
   21
         ONE DAY DOORS AND CLOSETS,              )
                                                 )
   22    INC., a California corporation; DAVID   )
         WINTER, an individual; and ONE          )
   23
         DAY ENTERPRISES, LLC. a                 )
                                                 )
   24    Delaware company,                       )
                                                 )
   25
                                 Defendants.     )
                                                 )
   26

   27

   28
Case 2:18-cv-06105-GW-AS Document 247 Filed 09/07/21 Page 2 of 2 Page ID #:8303




    1           Plaintiff HighMark Digital, Inc. (“HighMark”) and Defendants Casablanca
    2   Design Centers, Inc., Four Seasons Windows, Inc., Interior Door & Closet
    3   Company, One Day Doors and Closets, Inc., David Winter and One Day
    4   Enterprises (collectively, “Defendants”) have met, conferred and stipulated to
    5   modifying the Court’s Scheduling Order, [Dkt. No. 229] which sets the pretrial
    6   conference in this case for September 9, 2021, and the jury trial for September 21,
    7   2021.
    8           This Court has reviewed the Joint Stipulation and supporting papers, finds
    9   good cause and GRANTS the parties’ joint stipulation.
   10           It is hereby ORDERED that the pretrial deadlines for September 3, 2021
   11   including the filing of the parties jury instructions, special verdict and statement
   12   of the case, are extended 4 days to Tuesday, September 7, 2021. Any all other
   13   deadlines shall remain unchanged.
   14           IT IS SO ORDERED.
   15

   16
        Dated: September 7, 2021       By:
   17                                          HON. GEORGE H. WU,
   18                                          United States District Judge
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                -1-
